1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10       DAVID WITCHER,                       )               Case No.: 1:21-CV-00206-NONE-JLT
                                              )
11                                            )               SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
                      Plaintiff,              )
12
                                              )               Pleading Amendment Deadline: 7/19/2021
              v.                              )
13
         UNITED PARCEL SERVICE, INC., an Ohio )               Discovery Deadlines:
14                                            )                     Initial Disclosures: 6/18/2021
         Corporation,
                                              )                     Non-Expert: 11/30/2021
15
                                              )                     Expert: 2/7/2022
16                    Defendant.              )                     Mid-Discovery Status Conference:
                                              )                     8/23/2021 at 8:30 a.m.
17                                            )
                                                              Non-Dispositive Motion Deadlines:
18                                                                  Filing: 2/14/2022
19                                                                  Hearing: 3/1/2022

20                                                            Dispositive Motion Deadlines:
                                                                     Filing: 3/29/2022
21                                                                   Hearing: 5/3/2022
22
                                                              Settlement Conference:
23                                                                   7/13/2021 at 10:00 a.m.

24                                                            Pre-Trial Conference:
                                                                     8/29/2022 at 8:30 a.m.
25
                                                                     Courtroom 4
26
27
28   1
      Because of this Court’s General Order 612 and because the Court finds the joint report adequately sets
     forth the information for the scheduling order, the scheduling conference is VACATED.
                                                          1
1    I.      Magistrate Judge Consent: Notice of Congested Docket and Court Policy of Trailing

2            Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the

3    Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set before a

4    District Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case

5    set on the same date until a courtroom becomes available. The trial date will not be reset.

6            The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

7    of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

8    criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

9    may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

10   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

11   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

12           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

13   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

14   Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance

15   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

16   District of California.

17           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

18   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

19   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

20   whether they will consent to the jurisdiction of the Magistrate Judge.

21   II.     Pleading Amendment Deadline

22           Any requested pleading amendments are ordered to be filed, either through a stipulation or

23   motion to amend, no later than July 19, 2021.

24   III.    Discovery Plan and Cut-Off Date

25           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

26   on or before June 18, 2021.

27           The parties are ordered to complete all discovery pertaining to non-experts on or before

28   November 30, 2021 and all discovery pertaining to experts on or before February 7, 2022.


                                                          2
1            The parties are directed to disclose all expert witnesses, in writing, on or before December 14,

2    2021, and to disclose all rebuttal experts on or before January 7, 2022. The written designation of

3    retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

4    and (C) and shall include all information required thereunder. Failure to designate experts in

5    compliance with this order may result in the Court excluding the testimony or other evidence offered

6    through such experts that are not disclosed pursuant to this order.

7            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

8    and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

9    included in the designation. Failure to comply will result in the imposition of sanctions, which may

10   include striking the expert designation and preclusion of expert testimony.

11           The provisions of Fed. R. Civ. P. 26(e) regarding a party’s duty to timely supplement

12   disclosures and responses to discovery requests will be strictly enforced.

13           The Court sets a mid-discovery status conference on August 23, 2021 at 8:30 a.m. Counsel

14   SHALL file a joint mid-discovery status conference report one week before the conference. Counsel

15   also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov. The joint statement

16   SHALL outline the discovery counsel have completed and that which needs to be completed as well as

17   any impediments to completing the discovery within the deadlines set forth in this order. Counsel

18   SHALL discuss settlement and certify that they have done so. Counsel may appear via

19   teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the Magistrate

20   Judge’s Courtroom Deputy Clerk receives a written notice of the intent to appear telephonically no later

21   than five court days before the noticed hearing date.

22   IV.     Pre-Trial Motion Schedule

23           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

24   than February 14, 20222 and heard on or before March 1, 2022. Non-dispositive motions are heard

25   before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

26   Courthouse in Bakersfield, California.

27
28           2
               Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but not later than 30 days after the expiration of the non-expert discovery deadline.
                                                          3
1           No motion to amend or stipulation to amend the case schedule will be entertained unless it

2    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

3    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

4    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

5    agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

6    shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

7    obligation of the moving party to arrange and originate the conference call to the court. To schedule

8    this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

9    (661) 326-6620 or via email at SHall@caed.uscourts.gov. At least three days before the conference,

10   counsel SHALL file informal letter briefs detailing their positions. The briefs may not exceed 7 pages,

11   excluding exhibits. Counsel must comply with Local Rule 251 with respect to discovery disputes

12   or the motion will be denied without prejudice and dropped from the Court’s calendar.

13          Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

14   8511 and entering Access Code 1652736, provided the Magistrate Judge’s Courtroom Deputy Clerk

15   receives a written notice of the intent to appear telephonically no later than five court days before the

16   noticed hearing date.

17          All dispositive pre-trial motions shall be filed no later than March 29, 2022 and heard no later

18   than May 3, 2022, in Courtroom 4 at 8:30 a.m. In scheduling such motions, counsel shall comply

19   with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

20   V.     Motions for Summary Judgment or Summary Adjudication

21          At least 21 days before filing a motion for summary judgment or motion for summary

22   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

23   to be raised in the motion.

24          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

25   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

26   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

27   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

28   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.


                                                        4
1            The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

2    statement of undisputed facts at least five days before the conference. The finalized joint statement of

3    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

4    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

5    statement of undisputed facts.

6            In the notice of motion, the moving party SHALL certify that the parties have met and

7    conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

8    Failure to comply may result in the motion being stricken.

9    VI.     Pre-Trial Conference Date

10           August 29, 2022 at 8:30 a.m. in Courtroom 4.

11           The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

12   The parties are further directed to submit a digital copy of their pretrial statement in Word format by

13   email at noneorders@caed.uscourts.gov.

14           Counsels’ attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

15   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

16   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

17   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

18   Court to explain the nature of the case to the jury during voir dire.

19   VII.    Settlement Conference

20           The Court sets a settlement conference on July 13, 2021 at 10:00 a.m. via videoconference. The

21   Court will provide videoconference details as the date approaches. Counsel may stipulate to a more

22   convenient date, if they clear it with the Court in advance.

23           Unless otherwise permitted in advance by the Court, the attorneys who will try the case

24   shall appear at the Settlement Conference with the parties and the person or persons having full

25   authority to negotiate and settle the case on any reasonable terms3 discussed at the conference.

26
27           3
              Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
28   agreements are subject to approval by legislative bodies, executive committees, boards of directors or the like
     may be represented by a person whose recommendations about settlement are relied upon by the ultimate
     decision makers.
                                                           5
1    Consideration of settlement is a serious matter that requires preparation prior to the settlement

2    conference. Set forth below are the procedures the Court will employ, absent good cause, in

3    conducting the conference.

4            At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

5    fax or e-mail, a written itemization of damages and a meaningful4 settlement demand which includes a

6    brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before the

7    settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the offer or

8    with a meaningful counteroffer, which includes a brief explanation of why such a settlement is

9    appropriate. The parties SHALL continue to exchange counteroffers until it is no longer

10   productive.

11           If settlement is not achieved, each party SHALL attach copies of their settlement offers to

12   their Confidential Settlement Conference Statement, as described below. Copies of these documents

13   shall not be filed on the court docket.

14                    CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

15           At least five court days before the settlement conference, the parties shall submit, directly to

16   Judge Thurston’s chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

17   Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

18   any other party, although the parties may file a Notice of Lodging of Settlement Conference

19   Statement. Each statement shall be clearly marked “confidential” with the date and time of the

20   Settlement Conference indicated prominently thereon.

21           The Confidential Settlement Conference Statement shall include the following:

22           A.      A brief statement of the facts of the case.

23           B.      A brief statement of the claims and defenses, i.e., statutory or other grounds upon

24                   which the claims are founded; a forthright evaluation of the parties' likelihood of

25                   prevailing on the claims and defenses; and a description of the major issues in dispute.

26
27            4
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the
     offering party. “Meaningful” does not include an offer which the offering party knows will not be acceptable
28   to the other party. If, however, the offering party is only willing to offer a settlement which it knows the other
     party will not accept, this should trigger a recognition the case is not in a settlement posture and the parties
     should confer about continuing the settlement conference via stipulation.
                                                            6
1             C.     A summary of the proceedings to date.

2             D.     An estimate of the cost and time to be expended for further discovery, pretrial and

3    trial.

4             E.     The relief sought.

5             F.     The party’s position on settlement, including present demands and offers and a history

6                    of past settlement discussions, offers and demands.

7    VIII. Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

8    Trial

9             Not applicable at this time.

10   IX.      Related Matters Pending

11            There are no pending related matters.

12   X.       Compliance with Federal Procedure

13            All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

14   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

15   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

16   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

17   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

18   XI.      Effect of this Order

19            The foregoing order represents the best estimate of the court and counsel as to the agenda most

20   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

21   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

22   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

23   subsequent status conference.

24            The dates set in this order are firm and will not be modified absent a showing of good

25   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

26   contained herein will not be considered unless they are accompanied by affidavits or

27   declarations, and where appropriate attached exhibits, which establish good cause for granting

28   the relief requested.


                                                         7
1         Failure to comply with this order may result in the imposition of sanctions.

2
3    IT IS SO ORDERED.

4      Dated:   May 12, 2021                             _ /s/ Jennifer L. Thurston
5                                               CHIEF UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    8
